Exhibit 10.24

 

CONTRATO DE TRABAJO ORDINARIO

 

En Barcelona, Spain, a 3 de enero, 2013.

  

ORDINARY EMPLOYMENT AGREEMENT

 

In Barcelona, Spain, on January 3, 2013.

REUNIDOS    THE UNDERSIGNED DE UNA PARTE, Jay Schottenstein, en nombre y
representación de la sociedad American Eagle NL Services Co B.V. (en adelante,
la “Compañía”), con NIF. 8526.29.370, y domicilio a efectos de notificaciones
Prins Bernhardplein 200, 1097 JB Amsterdam, the Netherlands    ON THE ONE HAND,
Jay Schottenstein in the name and on behalf of American Eagle NL Services Co
B.V. (hereinafter, the “Company”), with Tax Identification Number 8526.29.370,
domiciled for notification purposes at Prins Bernhardplein 200, 1097 JB
Amsterdam, the Netherlands Y DE OTRA PARTE, Marie Castellvi Depee, mayor de
edad, con NIE nº X1678697L, y domicilio en Carrer del Bosc 6, Els Cards. 08812
San Perdro de Ribes. (Barcelona). España, actuando en su propio nombre y derecho
(en adelante la “Empleada”).    ON THE OTHER HAND, Marie Castellvi Depee of
legal age, bearer of Spanish N.I.E: X1678697L domiciled at Carrer del Bosc 6,
Els Cards. 08812 San Perdro de Ribes. (Barcelona). Spain in the Employee’s own
name and right (hereinafter, the “Employee”). Ambos con capacidad suficiente al
efecto, que recíprocamente se reconocen y otorgan el presente Contrato de
Trabajo (en adelante, el “Contrato”).    Each acknowledging the other’s capacity
to execute this Employment Agreement (hereinafter, the “Agreement”). EXPONEN   
WITNESSETH Que es de interés de ambas partes establecer una relación laboral que
se regulará de acuerdo con las siguientes:    Both parties wish to establish a
labor relationship that is subject to the following ESTIPULACIONES    CLAUSES

1.      OBJETO/RESPONSABILIDADES FUNCIONES

   1. PURPOSES / DUTIES

1.1    El objeto del presente Contrato será la realización, por parte de la
Empleada, de las funciones propias del puesto de trabajo de “EVP Europe”.

  

1.1    The specific purpose of this Agreement shall be the rendering of duties
for the job position of EVP—Europe.

1.2    La ejecución del trabajo convenido se llevará a cabo bajo la dirección de
la Compañía, o de las personas que ésta pueda designar. La Empleada reportará a
Jay Schottenstein, (“Chief Executive Officer”).

  

1.2    The work shall be carried out under the direction of the Company or any
person who the Company may designate. The Employee will report to Jay
Schottenstein, Chief Executive Officer.



--------------------------------------------------------------------------------

2.      DURACIÓN, EMPLEADOR, Y “SIGN-ON” BONUS

  

2.      DURATION, EMPLOYER, AND SIGN-ON BONUS

2.1    El presente Contrato de trabajo surtirá sus efectos tan pronto como la
Empleada pueda dimitir voluntariamente del puesto de trabajo que actualmente
desarrolla para Claire’s.

 

A priori, el presente Contrato producirá sus efectos a partir del día 1 de mayo
de 2014 (la “Fecha de Efectos”), salvo lo previsto en la siguiente estipulación,
se pacta con carácter indefinido.

  

2.1    This Agreement shall be effective as soon as the Employee is able to
voluntary resign from the position she currently holds in Claire’s.

 

Tentatively, this Agreement shall be effective as from May 1, 2014 (hereinafter,
the “Effective Date”) and, except as provided in the following provision, shall
have an indefinite duration.

a.      Los primeros cuatro (4) meses de trabajo se considerarán como período de
prueba, durante el cual, cualquiera de las partes podrá dar por concluida la
relación laboral, sin preaviso y sin derecho a ningún tipo de indemnización por
despido.

 

b.      Ambas partes acuerdan que las situaciones de incapacidad temporal,
maternidad, paternidad y adopción o acogimiento, que afecten a la Empleada
durante el período de prueba, interrumpirán el cómputo del mismo.

  

a.      The first four (4) months of work shall be considered a trial period,
during which either party may terminate the relationship without prior notice
and without giving rise to any type of severance compensation.

 

b.      Both parties agree that the probationary period shall be suspended
during the Employee’s absence due to sick leave, maternity leave, paternity
leave and adoption or guardianship leave.

2.3    La Empleada ha sido informada de que las actividades que originariamente
han sido desarrolladas por la Compañía serán transferidas a otra compañía dentro
del Grupo de Empresas American Eagle que esta siendo constituida. Así, las
partes acuerdan que cuando tal compañía sea constituida, la Empleada será
efectivamente transferida a tal nueva compañía. Esta nueva entidad legal, se
subrogará plenamente en los términos y condiciones aquí acordados por las
partes.

  

2.3    The Employee has been informed that the activities originally developed
by the Company will be transferred to another company belonging to the American
Eagle Group of Companies that is being incorporated. Thus, the parties agree
that when this company is incorporated, the Employee will be effectively
transferred to this new company. This new legal entity will be fully subrogated
in the terms and conditions hereby agreed by the parties.

 

2



--------------------------------------------------------------------------------

2.4    La Empleada reconoce que la Compañía podría necesitar trasladarle a otras
dependencias de la Compañía en los Países Bajos o el Reino Unido en el futuro y,
en tal caso, su centro de trabajo, sería transferido a tal lugar de mutuo
acuerdo.

 

En el caso de que la Compañía deba trasladar a la Empleada a los Países Bajos la
Compañía acuerda abonar, directamente a la misma, o a una tercera parte, en
nombre de la Empleada, los beneficios en relación con el traslado de la Empleada
de conformidad con la Política de la Compañía sobre Traslado Internacional de
Executivos.

 

En el caso de que la Compañía deba trasladar a la Empleada al Reino Unido, ella
se beneficiará de los beneficios existentes para expatriados conforme a las
políticas de la Compañía vigentes en cada momento.

  

2.4    The Employee acknowledges that the Company may need to relocate the
Employee to other premises in the Netherlands or the United Kingdom in the
future and in that event, the Employee’s place of work shall move to these
premises upon mutual consent

 

Should the Company relocate the Employee to the Netherlands, the Company has
agreed to pay directly to the Employee or to third parties on the Employee’s
behalf, benefits in connection with the Employee’s relocation in accordance with
the Company’s International Executive Relocation Policy.

 

Should the Company relocate the Employee to the United Kingdom, the Employee
would benefit from the expatriate benefits as per the Company’s policy in force
from time to time.

 

2.5    Bono de contratación excepcional:

 

a.      La Empleada recibirá un bono excepcional bruto de 200.000) DOS CIENTOS
MIL EUROS BRUTOS que será abonado durante el primer mes, a contar desde, la
fecha de inicio del contrato.

 

b.      A efectos aclaratorios, la Empleada no tendrá derecho a recibir el bono
correspondiente de La Compañía si el presente contrato se extingue con
anterioridad a las fecha de pago por cualquier causa.

 

c.      Adicionalmente, si el contrato se extingue durante el plazo de los 12
meses siguientes al inicio del Contrato de Trabajo, como consecuencia de la baja
voluntaria de la Empleada o a su despido disciplinario procedente, la Empleada
deberá devolver el 100% del bonus de contratación recibido.

 

  

 

2.5    Exceptional Sign-On Bonus:

 

a.      The Employee will receive an exceptional Sign-On Bonus payment of TWO
HUNDRED THOUSAND GROSS EUROS 200,000) that will be paid within the first month
of the Employee’s start date.

 

b.      For clarification purposes, the Employee will be ineligible to receive
this Exceptional Sign-On Bonus from the Company if this Agreement is terminated
prior to the payment date, irrespective of the cause of such termination.

 

c.      In addition, if the Employee voluntarily resigns or if the Company
terminates the Employee’s Agreement with sufficient disciplinary cause (“despido
procedente”) during the first 12 months of employment following the Employee’s
start date, the Employee will be obligated to return the Sign-On Bonus to the
Company at 100%.

 

 

3



--------------------------------------------------------------------------------

d.      Si la Empleada abandona la Compañía tal y como se establece en el
párrafo anterior, la Empleada autoriza a la Compañía a deducir, de las
cantidades adeudadas a la misma, cualquier importe que la Empleada este obligada
a restituir a la Compañía. La Empleada comprende que, si tales cantidades no son
suficientes para reembolsar a la Compañía por la cantidad total que adeuda a la
misma, la Empleada deberá proceder a abonar a la Compañía la cantidad restante.
En el caso de que la Empleada no abone a la Compañía la cantidad restante en el
plazo de los 30 días siguientes a la extinción del contrato de trabajo, la
Empleada deberá abonar, igualmente, a la Compañía un interés del 1% anual sobre
la cantidad total adeudada, a la finalización de tal plazo de 30 días.

 

e.      En el caso de que la Empleada incumpla sus obligaciones de reembolso
establecidas en el párrafo precedente, igualmente, acuerda abonar a la Compañía
los costes derivados de la reclamación de tales cantidades (incluyendo costes
razonables de abogados y tasas judiciales).

 

f.       En todo caso, el bono de contratación excepcional no será considerado
salario a efectos indemnizatorios ni a los efectos de cálculo de ningún
beneficio o remuneración variable o en especie.

  

d.      If the Employee leaves the Company as stated above, the Employee
authorizes the Company to deduct from monies otherwise due to the Employee, any
amounts the Employee is obligated to pay. The Employee understands that if such
monies are not sufficient to repay the full amount the Employee owes, the
Employee will immediately pay the remainder owed to the Company. In the event
that the Employee fails to pay the remaining amounts due within 30 days
following the date employment is terminated, the Employee will also pay the
Company interest at an annual rate of 1% over prime on all amounts that remain
unpaid after the end of such 30 day period.

 

e.      In the event that the Employee fails to adhere to the repayment
obligations as outlined herein, the Employee also agrees to pay the Company cost
(including reasonable attorney’s fees and court costs) of collecting any amounts
payable.

 

f.       In any case, the exceptional Sign-On Bonus will not be considered
salary for severance compensation purposes nor for the purposes of calculating
any benefits or variable or in kind remuneration.

3.      JORNADA/ HORARIO/ VACACIONES

  

3.      WORK SCHEDULE / HOLIDAYS

3.1    La jornada laboral y horarios serán los que establezca la Compañía de
acuerdo con la legislación vigente.

  

3.1    The working hours and schedule will be those set by the Company in
accordance with applicable law.

3.2    La Empleada tendrá derecho a un período anual de vacaciones de treinta
(30) días laborables. Adicionalmente, en relación con el ejercicio fiscal
2014/2015, la Empleada tendrá derecho a 30 días laborables de vacaciones
adicionales. El

  

3.2    The Employee shall be entitled to an annual holiday period of thirty (30)
working days of vacation. Additionally, the Employee shall be entitled to (30)
incremental working days of vacation to be used in 2014/2015 calendar years. How
the holiday

 

4



--------------------------------------------------------------------------------

régimen a seguir en supuesto de fraccionamiento y disfrute del periodo
vacacional se determinará mediante acuerdo de las partes de conformidad con las
disposiciones del Convenio Colectivo y la legislación que resulten de
aplicación.

  

period may be divided and enjoyed will be determined by the parties’ agreement
in accordance with applicable legislation and any applicable Collective
Bargaining Agreement.

3.3    Durante el primer año de vigencia del Contrato de trabajo con American
Eagle NL Services Co B.V., y en el supuesto de que éste se extinga con
anterioridad al 31 de diciembre, el número de días de vacaciones será
prorrateado sobre la base del período de los servicios prestados en el año
natural.

  

3.3    During the first year of employment with American Eagle NL Services Co
B.V., and in the event this Agreement is terminated prior to December 31st, the
number of days of holidays shall be prorated on the basis of the actual period
of services rendered in the calendar year.

4.      RETRIBUCIÓN

  

4.      REMUNERATION

4.1    La Empleada percibirá un salario fijo anual bruto (en adelante el
“Salario Fijo”) de trescientos setenta y cinco mil euros (375.000€), cantidad
que se entiende referida al período del año natural, por lo que, si la Empleada
causase alta o baja en la Compañía en fecha distinta al comienzo o terminación
del año natural, percibirá las cantidades efectivamente devengadas,
proporcional-mente al tiempo trabajado en el mencionado año.

  

4.1    The Employee shall receive an annual gross fixed salary (hereinafter, the
“Fixed Salary”) of three-hundred seventy-five thousand Euros (€375,000),
referring to the calendar year, such that, should the Employee’s relationship
commence or terminate on a date other than the beginning or end of the calendar
year, the Employee shall receive any salary amounts actually earned and accrued,
proportional to the time worked in that year.

4.2    El Salario Fijo antes mencionado se distribuirá en doce
(12) mensualidades.

  

4.2    The aforementioned Fixed Salary shall be distributed in twelve (12)
monthly instalments.

4.3    El Salario Fijo se acuerda como una cantidad total que incluye todos los
conceptos exigidos por el Convenio Colectivo de aplicación, con independencia de
la naturaleza de dichos conceptos. Por tanto, el Salario Fijo antes mencionado
se distribuirá de conformidad con la regulación contenida en el Convenio
Colectivo aplicable.

  

4.3    The Fixed Salary is agreed as a total amount of compensation that
includes any and all amounts required by the applicable Collective Bargaining
Agreement, regardless of the nature of those amounts. Therefore, the Fixed
Salary shall be distributed according to the regulations set forth in the
applicable Collective Bargaining Agreement.

 

5



--------------------------------------------------------------------------------

4.4    Dicha retribución absorberá y compensará cualesquiera otras mejoras que
se pudieran establecer en el futuro por el Convenio Colectivo que resulte de
aplicación o cualquier otra disposición legal, en el caso de que aquellas
mejoras no excedan en términos anuales, la remuneración establecida en el
presente Contrato, de acuerdo con la legislación vigente.

  

4.4    Said remuneration shall absorb and compensate any salary increases
established in the future by the applicable Collective Bargaining Agreement or
another legal provision, provided that said increases do not exceed, in annual
terms, the remuneration agreed on in this Agreement, in accordance with the
legislation in force.

5.      SALARIO VARIABLE

  

5.      ANNUAL INCENTIVE COMPENSATION BONUS

5.1    La Empleada tendrá derecho a participar en un plan de retribución
variable. Para el ejercicio fiscal 2014, la Empleada tendrá derecho a participar
en un plan de bonus que le podría dar derecho a percibir un bonus equivalente al
65% (objetivo) del salario fijo de la Empleada mencionado en la clausula 4.1
(igual a 243.750 Euros) hasta un máximo del 130% del salario fijo de la Empleada
mencionado en la clausula 4.1 (equivalente a 487.500 Euros). La Empleada podrá
tener derecho a recibir el primer bonus correspondiente al ejercicio fiscal de
la Compañía 2014 (Febrero 2014- Enero 2015) (a pagarse en la primavera de 2015).

  

5.1    The Employee will be entitled to participate in the Company’s variable
salary scheme. For Fiscal year 2014, the Employee will be eligible to earn an
incentive compensation bonus of 65% (Target) of the Employee’s fixed salary
mentioned in clause 4.1 equal to 243,750 Euro with a maximum up to 130% of the
Employee’s fixed salary mentioned in clause 4.1 equal to 487,500 Euro. The
Employee will first be eligible to receive this bonus for the Company’s FY2014
(February 2014- January 2015) (to be paid in Spring, 2015).

5.2    En primavera de 2015, el bonus estará basado en el porcentaje del salario
fijo percibido por la Empleada durante el ejercicio fiscal 2014. Para valorar el
desempeño en cada año, la cuantía del Bonus será determinada a la sola
discreción del equipo de dirección, basado en: [i] el Cumplimiento de objetivos
de desempeño financiero y de imagen de marca de la Compañía, establecidos por el
Comité de Compensación del Consejo de Administración (el “Comité”); and [ii] el
nivel global de desempeño de la Empleada. Para recibir el Bonus Anual, la
Empleada debe permanecer contratada por la Compañía o por cualquier filial o
afiliada, hasta la fecha de abono del mismo.

  

5.2    The Spring, 2015 bonus will be based on a percentage of the Employee’s
fixed actual wages earned during our 2014 fiscal year. For each performance
year, the value of the Bonus will be determined in the sole discretion of
management, based upon: [i] the achievement of the Company and Brand (where
applicable) financial performance-based goals to be established by the
Compensation Committee of the Board of Directors (the “Committee”); and [ii] the
Employee’s overall level of performance. In order to be eligible to receive an
Annual Incentive Compensation Bonus, the Employee must remain continuously
employed by the Company or any of its subsidiaries or affiliates through the
date the Bonus actually is paid.

 

6



--------------------------------------------------------------------------------

6.      BENEFICIOS

  

6.      BENEFITS

 

6.1    La Empleada tendrá derecho a participar de los siguientes beneficios:

 

Un ayuda vehículo de Empresa por importe de 25.000 Euros anuales además del
abono de la gasolina derivada del uso profesional, gastos de seguro y
mantenimiento, de conformidad con la Política de Empresa aplicable en cada
momento.

 

Adicionalmente, la Empleada podría tener derecho a participar en el Acuerdo de
la Compañía sobre Cambio de Control (Company’s Change in Control Agreement), que
será facilitado a la Empleada en documento aparte.

 

•        La Compañía pondrá a disposición de la Empleada y su familia un seguro
médico y de vida con cobertura suplementaria hasta que el plan específico de la
Compañía este disponible.

 

•        Adicionalmente, La Empleada tendrá derecho a percibir los beneficios
que le correspondan en aplicación del programa de beneficios vigente en cada
momento en la Compañía.

  

 

6.1    The Employee will be entitled to the following benefits:

 

A car allowance of 25,000 Euro gross annually plus expenses for gas for
professional use, insurance, and maintenance according to the Car Policy
applicable to the Company with periodic review.

 

In addition, the Employee may be eligible to participate in the Company’s Change
in Control Agreement, which will be provided to the Employee separately.

 

•        The Company will reimburse family plan health care supplemental
coverage and life insurance coverage until a Company sponsored plan is
available.

 

•        Additionally, the Employee will be entitled to any benefits which may
correspond to the Employee according to the Company’s benefits program
applicable with periodic review.

7.      GASTOS

  

7.      REPRESENTATION EXPENSES

7.1    La Compañía reembolsará a la Empleada cualesquiera gastos razonables en
los que ésta incurra en el ejercicio de sus tareas al amparo del presente
Contrato. Para ello, la Empleada deberá presentar los recibos correspondientes a
dichos gastos, así como cumplir con las reglas y políticas de Compañía relativas
a gastos.

  

7.1    The Company will reimburse the Employee the reasonable expenses properly
incurred by the Employee in the performance of the Employee’s duties under this
Agreement subject to the Employee producing receipts in respect of such
expenses, and to the Employee’s compliance with the Company’s rules and policies
relating to expenses.

7.2    Los gastos así reembolsados por la Compañía no tendrán en ningún caso la
consideración de salario.

  

7.2    Expenses reimbursed by the Company under this Clause should in no case be
considered salary.

 

7



--------------------------------------------------------------------------------

8.      DEDUCCIONES LEGALES

  

8.      LEGAL WITHHOLDINGS

8.1    De la remuneración pactada con la Empleada, se deducirán las cantidades
que por contribuciones a la Seguridad Social, impuestos o cualquier otro tipo,
establezcan las normas vigentes. La Empleada podría estar sometido a deducciones
en varias jurisdicciones. El coste de tales deducciones será responsabilidad
exclusiva de la Empleada.

  

8.1    The Company shall withhold from the Employee’s earnings any amounts
established under the laws and regulations in force as payable by the Employee,
including Social Security contributions, taxes, and any other deductions.
Employee may be subjected to withholdings from multiple jurisdictions. Costs for
all such withholdings are the sole responsibility of the employee.

9.      LUGAR DE PRESTACIÓN DE LOS SERVICIOS

  

9.      WORK PLACE

9.1    La Compañía, con anterioridad al inicio de la relación laboral ordinaria,
identificará una oficina donde la Empleada pueda prestar sus servicios para la
Compañía.

  

9.1    The Company, prior to the commencement of the ordinary employment
relationship will identify a suitable office space in Barcelona where the
Employee would be able to provide her services for the Company.

9.2    Como consecuencia del trabajo a desarrollar, la Compañía podrá exigir de
la Empleada la realización de viajes, tanto dentro de España como en el
extranjero, condición que la Empleada acepta expresamente cumplir.

 

9.3    Los viajes de negocios tendrán una duración media de 3 días por semana,
dentro y fuera de España. Cuando sea acordado mutuamente, habrá situaciones
donde se requiera que la Empleada realice viajes de mayor duración.

  

9.2    As a result of the work to be carried out, the Company may request the
Employee to travel, whether in Spain or abroad, and the Employee shall comply
with these terms.

 

9.3    Travel will normally average 3 days per week in Spain and abroad. When
mutually agreed, there may be situations where longer travel will be required.

10.    DERECHOS DE PROPIEDAD INDUSTRIAL E INTELECTUAL

  

10.    INDUSTRIAL AND INTELLECTUAL PROPERTY RIGHTS

10.1 Si en el desempeño de las funciones relacionadas con su puesto de trabajo o
utilizando los medios y/o conocimientos adquiridos en la Compañía, la Empleada
desarrollase invenciones, diseños industriales, obras de propiedad intelectual o
cualquier otro tipo de creaciones originales susceptibles de protección como
obras de propiedad intelectual o industrial (en adelante las

  

10.1 If through the performance of functions relating to the Employee’s position
or the Employee’s use of the resources and/or knowledge acquired in the Company,
the Employee develops inventions, industrial designs, copyright works or any
other type of original creation capable of being protected as a work of
intellectual property (hereafter the “Works”), the Employee must immediately
inform the Company in

 

8



--------------------------------------------------------------------------------

Obras), deberá informar de ello inmediatamente a la Compañía por escrito,
facilitando todos los datos que estén a su disposición. La Empleada reconoce que
las Obras han sido desarrolladas en el marco de una relación laboral, por lo que
pertenecen en exclusiva a la Compañía que podrá explotar las Obras mediante
cualquier medio y formato en todo el mundo y por todo el plazo por el que los
derechos permanezcan vigentes, sin que ello genere derecho económico alguno a su
favor, por considerarse que ha sido satisfecho en virtud de la remuneración
pactada en este Contrato.

  

writing, supplying all the information the Employee has at the Employee’s
disposal. The Employee acknowledges that the Works have been developed in the
context of an employment relationship, and that the Company has the exclusive
right to exploit the Works through whatever means and format throughout the
world and the period for which the rights remain in force, without the Employee
being entitled to any kind of economic reward, as such reward is considered to
have been satisfied by virtue of the remuneration agreed to in this Agreement.

10.2 La Empleada se compromete a colaborar con la Compañía, o con quien ésta
designe, en la forma en que la Compañía estime pertinente, para proteger los
derechos de la Compañía sobre las Obras, en todos los países del mundo. Los
gastos en que se incurra para la protección de los derechos de propiedad
industrial e intelectual serán de cuenta de la Compañía. La colaboración con la
Compañía incluirá la divulgación de toda la información y datos relacionados con
las Obras, así como la formalización de solicitudes, declaraciones y cualquier
otro documento o acto que la Compañía considere necesario para poder solicitar,
obtener y mantener dichos derechos sobre las Obras, así como para su defensa
frente a cualquier infracción por parte de terceros y para formalizar su cesión
en exclusiva y en su totalidad a favor de la Compañía, sus herederos,
cesionarios o las personas que la Compañía designe. La obligación de la Empleada
de formalizar y firmar cualquier tipo de documento o acto necesario para la
protección de los derechos sobre las Obras, perdurará aún después de extinguido
el presente Contrato y hasta la fecha de expiración de la vigencia de todos los
derechos sobre las Obras.

  

10.2 The Employee agrees to collaborate with the Company, or with whoever may be
appointed, in the manner that the Company considers appropriate, in order to
protect the Company’s rights in the Works in all the countries of the world. The
expenses incurred by the protection of the intellectual and industrial property
rights will be met by the Company. Collaboration with the Company will include
the disclosure of all the information and data related to the Works, as well as
the formalisation of applications, declarations and any other kind of documents
or acts that the Company considers necessary in order to apply for, obtain and
maintain these rights in the Works, as well as their defence in relation to
infringement by a third-party and the formalisation of the exclusive and
universal transfer of the rights in favour of the Company, their successors,
assignees or other such persons as the Company may so designate. The obligation
of the Employee to formalise and sign any kind of document or act necessary for
the protection of the rights in the Works will remain in force until the date of
the expiration of all the rights in the Works despite termination of this
Agreement.

 

9



--------------------------------------------------------------------------------

10.3 Igualmente, la Empleada se compromete a no revelar el contenido de las
Obras a ninguna persona ajena a la Compañía, sin la autorización expresa de la
Compañía.

  

10.3 The Employee also undertakes not to disclose the content of the Works to
any person outside the Company, without the express authorisation of the
Company.

10.4 Por su parte, la Compañía se compromete a respetar, en todo momento, los
derechos morales e irrenunciables de la Empleada sobre las Obras, según lo
dispuesto en la legislación vigente.

  

10.4 The Company undertakes to respect, at all times, the moral rights and any
other rights of the Employee in the Works that cannot be waived, as provided by
the current legislation.

10.5 En Anexo A adjunto al presente Contrato, la Empleada enumera todas aquellas
Obras existentes, que (a) fueron desarrolladas con anterioridad al momento de
formalización del presente Contrato; (b) la Empleada afirma le pertenecen, y
está interesado en conservar; y (c) están relacionados con el actual o futuro
objeto social, productos o servicios de la Compañía. La Empleada afirma que
dicha enumeración está completa. En caso de que dicha enumeración no se adjunte
al presente Contrato o dicho Anexo A esté en blanco, la Empleada confirma que no
existen dichas Obras en el momento de formalización del Contrato.

  

10.5 On Exhibit A attached hereto, Employee has listed all existing Works, by
title, date, and description, that (a) was made prior to the Execution Date of
this Agreement; (b) Employee asserts belongs to Employee, or in which Employee
asserts and desires to retain an interest; and (c) relates to the Company’s
actual or proposed business, products and/or services. Employee acknowledges and
agrees that such list is complete. If no such list is attached to this Agreement
or if Exhibit A is left blank, Employee represents that there are no such Works
as of the Execution Date.

11.    DEBERES ÉTICOS FUNDAMENTALES

  

11.    FUNDAMENTAL ETHICAL DUTIES

11.1 La Empleada se ajustará, en el cumplimiento de sus cometidos y
obligaciones, a los usos y costumbres habituales de la Compañía, cualquier
compañía del grupo y del sector, respetando las políticas, procedimientos y
normas de conducta de la Compañía y cualquier compañía del grupo, de aplicación
en cada momento, cuyas previsiones se consideran integradas en sus obligaciones
contractuales.

  

11.1 In performing the Employee’s tasks and obligations, the Employee shall
adapt to the common uses and customs of the Company, the company group and the
sector, complying with the policies, procedures and rules of conduct of the
Company and the company group, as applicable from time to time, which are
considered to form part of the Employee’s contractual obligations.

11.2 La Empleada no podrá, ni durante la vigencia de su relación laboral con la
Compañía (salvo que así sea requerido por el ejercicio regular de sus funciones)
, ni en ningún momento (sin limitación)

  

11.2 The Employee must not either during the Employee’s employment (except in
the proper performance of the Employee’s duties) or at any time (without limit)
after the termination of the Employee’s

 

10



--------------------------------------------------------------------------------

tras la extinción de su relación laboral, directa o indirectamente (a) utilizar
para fines personales o relacionados con cualquier otra persona, compañía,
entidad u organización de cualquier tipo, o (b) revelar a cualquier persona,
compañía, entidad u organización de ningún tipo, cualesquiera secretos
comerciales o información confidencial relativa o perteneciente a la Compañía o
cualquier compañía del grupo.

  

employment, directly or indirectly (a) use for the Employee’s own purposes or
those of any other person, company, business entity or other organization
whatsoever, or (b) disclose to any person, company, business entity or other
organization whatsoever, any trade secrets or confidential information relating
or belonging to the Company or any group company.

11.3 Este tipo de información incluye a efectos ilustrativos pero no
limitativos, información relativa a clientes, listados o requerimientos de
clientes, métodos relativos a la prestación de servicios al cliente, listados o
estructuras de precios, actividades, estrategias y planes de negocio, listados
de empleados, directivos, administradores o contratistas y detalle de los
sistemas de remuneración y condiciones de contratación/ vinculación, información
y planes financieros, detalles de propuestas relativas a adquisiciones o actos
de disposición realizados por la Compañía o cualquier compañía del grupo,
diseños, fórmulas, líneas de producto, actividades de investigación, prototipos,
servicios, códigos fuente y sistemas informáticos, software, cualquier documento
marcado como “Confidencial” (o con una expresión similar), o cualquier
información de cuyo carácter confidencial se haya informado a la Empleada o
respecto de la cual la Empleada pueda razonablemente esperar que la Compañía
considera confidencial, o cualquier información que se haya proporcionado a la
Compañía o a cualquier compañía del grupo de forma confidencial por parte de
clientes actuales y potenciales, proveedores u otras personas.

  

11.3 This type of information includes but is not limited to any such
information relating to customers, customer lists or requirements, methodologies
relating to the delivery of client services, price lists or pricing structures,
business development activities, strategies and plans, lists of employees,
officers or contractors and details of remuneration packages and terms of
employment / engagement, financial information and plans, details of proposals
relating to acquisitions or disposals by the Company or any group company,
designs, formulae, product lines, research activities, prototypes, services,
source codes and computer systems, software, any document marked “Confidential”
(or with a similar expression), or any information that the Employee has been
told is confidential or that the Employee might reasonably expect the Company
would regard as confidential, or any information that has been given to the
Company or any group company in confidence by customers, prospective customers,
suppliers or other persons.

11.4 Los secretos comerciales e información confidencial deberán preservar tal
condición hasta que pasen a ser de dominio público por cualquier medio distinto
de la revelación no autorizada de la misma por cualquier persona.

  

11.4 The trade secrets and confidential information shall remain confidential
unless and until they enter the public domain, other than by way of unauthorized
disclosure by any person.

 

11



--------------------------------------------------------------------------------

12.    LEY DE PRACTICAS CORRUPTAS EN EL EXTRANJERO/

  

12.    ANTI-BRIBERY COMPLIANCE

12.1 La Empleada se compromete a cumplir con la normativa de cualquier rango,
vigente en cada momento, que resulte aplicable a la relación laboral que
mantiene con la Compañía, incluyendo sin carácter limitativo, cualquier
legislación local relativa a cohecho o corrupción en el sector público o privado
(por ejemplo, los artículos 419 a 427, Capítulo V, Título XIX, Libro II, de la
Ley Orgánica 10/1995; los artículos 31 bis y 286 bis del Código Penal español),
la Ley Anti-corrupción del Reino Unido del año 2010 (“UK Bribery Act 2010”) y la
Ley estadounidense de Prácticas Corruptas en el Extranjero (“United States
Foreign Corrupt Practices Act”).

  

12.1 The Employee agrees to comply with all applicable laws, regulations, and
governmental orders, now or hereafter in effect, relating to the Employee’s
employment with the Company, including but not limited to local public and
private sector bribery laws (such as Sections 419 to 427, Chapter V, Title XIX,
Book II, of Organic Law 10/1995; Sections 31 bis and 286 bis of the Spanish
Criminal Code), the UK Bribery Act 2010, and the United States Foreign Corrupt
Practices Act.

12.2 La Empleada confirma que ha leído y comprendido las provisiones dispuestas
en el Código de Conducta y políticas de Compañía (“Code of Ethics), en sus
políticas internas, en la Ley estadounidense de Prácticas Corruptas en el
Extranjero “United States Foreign Corrupt Practices Act” (“FCPA”), y acepta
cumplir con las provisiones allí contenidas.

  

12.2 The Employee confirms that the Employee has read, understood, and agrees to
fully comply with the Company’s Code of Ethics, and all applicable Company
policies and the United States Foreign Corrupt Practices Act (“FCPA”).

12.3 Sin ánimo de limitar el alcance de las anteriores manifestaciones, la
Empleada garantiza expresamente que, ni durante su relación laboral con la
Compañía ni con anterioridad al mismo, ha realizado o realizará ningún pago,
entrega u oferta, ni ninguna promesa de pago o entrega de cualquier suma
dineraria o cualesquiera otros objetos de valor, directa o indirectamente a
favor o en beneficio de: (i) cualquier autoridad, funcionario público nacional o
internacional, partido político o candidato a un cargo político; o (ii)
cualquier otra persona, compañía,

  

12.3 Without limiting the generality of the foregoing, the Employee represents
and warrants that the Employee has not, and shall not at any time during the
Employee’s employment with the Company, pay, give, or offer or promise to pay or
give, any money or any other thing of value, directly or indirectly, to, or for
the benefit of: (i) any authority government official, political party,
candidate for political office; or public international organization or (ii) any
other person, firm, corporation or other entity, with knowledge that some or all
of that money or other thing of value will be

 

12



--------------------------------------------------------------------------------

corporación o entidad que tenga conocimiento de que parte o la totalidad de la
suma dineraria u objeto de valor se pagará, entregara, ofrecerá o prometerá a
autoridad, funcionario público nacional o internacional, partido político o
candidato a un cargo político, con la finalidad de obtener o retener cualquier
negocio, o para obtener cualquier otra ventaja ilícita en relación con el
negocio de a Compañía. Asimismo, la Empleada garantiza expresamente que durante
su relación laboral con la Compañía, no ha realizado o realizará ningún pago,
entrega u oferta, o promesa de pago o entrega, de cualquier suma dineraria o
cualesquiera otros objetos de valor, directa o indirectamente a favor o en
beneficio de cualquier persona o entidad, de carácter público o privado, situada
en cualquier lugar del mundo, con la finalidad de obtener o retener cualquier
negocio, o para obtener cualquier otra ventaja ilícita en relación con el
negocio de la Compañía.

  

paid, given, offered or promised to an authority, government official, political
party, candidate for political office, or public international organization, for
the purpose of obtaining or retaining any business, or to obtain any other
unfair advantage, in connection with the Company’s business. The Employee
further represents and warrants that the Employee has not, and shall not at any
time during the Employee’s employment with the Company, pay, give, offer or
promise to pay or give, accept, or promise to accept any money or any other
thing of value, directly or indirectly, to or from any person or entity, public
or private, located anywhere in the world, for the purpose of obtaining or
retaining any business, or to obtain any other unfair advantage, in connection
with the Company’s business.

13.    DILIGENCIA

  

13.    DILIGENCE

13.1 La Empleada realizará las funciones propias de su cometido en la forma
establecida por la Compañía, de acuerdo siempre con sus instrucciones y
comprometiéndose a prestar el máximo interés y entrega en el desempeño de las
mismas.

  

13.1 The Employee shall render the services proper to the Employee’s position in
the manner established by the Company, always in accordance with its
instructions, and committing himself to offer the Employee’s utmost interest and
dedication in carrying out the same.

14.    PROTECCIÓN DE DATOS

  

14.    DATA PROTECTION

14.1 De conformidad con lo dispuesto en la Ley Orgánica 15/1999 de Protección de
Datos de Carácter Personal, la Empleada por la presente declara que conoce y
acepta que la Compañía u otras Compañías del Grupo conservarán y procesarán
datos relativos a él (los “Datos Personales”) (que la Compañía podrá recoger por
escrito, electrónicamente o de cualquier otro modo) incluyendo, a meros efectos
enunciativos, el nombre, dirección particular, número de tarjeta de la seguridad
social, permisos de trabajo, salario y beneficios.

  

14.1 For the purposes of the Spanish Data Protection Act 15/1999, the Employee
hereby agrees and gives the Employee’s consent to the processing of personal
data by the Company or other Group Companies relating to the Employee (which the
Company may obtain or hold in any form, whether in writing, electronically or
otherwise), including but not limited to, the name, address, number of the
social security card, residence and work permits, expertise, salary and benefits
(“Personal Data”).

 

13



--------------------------------------------------------------------------------

14.2 Los Datos Personales se conservarán y procesarán para fines relacionados
con la relación empleador / empleado, incluyendo sin carácter limitativo:
salario y revisiones salariales, y otros beneficios (tales como planes de
pensiones, seguro de vida, médico y de viajes), así como con el objeto de
mejorar los sistemas de seguridad y cumplimiento de obligaciones contractuales y
legales (tales como retenciones de Impuesto sobre la Renta de Personas Físicas y
contribuciones a la Seguridad Social) y mantenimiento de registros de baja por
enfermedad y maternidad a los meros efectos del cumplimiento de obligaciones
laborales y de Seguridad Social.

  

14.2 Personal Data is processed for purposes connected with the
employer/employee relationship, including, but not limited to: the payment and
review of salaries and other benefits (such as pension plans and medical, life
and travel insurance), facilitating appraisals, maintaining sickness and
maternity leaves records exclusively to comply with labor and Social Security
obligations, and also more generally to maintain and improve security systems
and ensure compliance with its legal and contractual obligations such (as income
tax withholdings and Social Security contributions).

14.3 La Compañía podrá periódicamente solicitar a la Empleada la revisión y
actualización de los Datos Personales que sobre él se mantengan en el fichero de
empleados de la Compañía. No obstante lo anterior, la Empleada tendrá el derecho
a revisar, actualizar y cancelar sus datos personales en cualquier momento,
mediante solicitud dirigida al Departamento de Recursos Humanos de la Compañía.
Asimismo, la Empleada podrá oponerse a alguna de las finalidades del tratamiento
de sus datos, mediante solicitud dirigida al Departamento indicado más arriba.

  

14.3 The Company may ask the Employee to review and update the Personal Data
held in the Employee’s database from time to time. Notwithstanding the
foregoing, the Employee will have the right to review, update and cancel the
Employee’s Personal Data at any time, upon request to the Human Resources
Department of the Company. Additionally, the Employee can oppose any of the
purposes with which the Employee’s data is processed, upon request to the
Department indicated above.

14.4 La Empleada conoce y acepta expresamente que la Compañía puede en cualquier
momento poner los Datos Personales a disposición de otras compañías del grupo en
otros países, ya sean compañías localizadas en la Unión Europea o en otros
países, algunos de los cuales pueden no ofrecer un nivel de protección
equivalente al que existe en la Unión Europea, para fines de gestión de recursos
humanos.

  

14.4 The Employee expressly acknowledges and agrees that the Company may
periodically make the Personal Data available to other group companies, which
may be located in the European Union and elsewhere, including countries that may
not offer an equivalent level of protection to that applicable in the European
Union, for purposes of human resources management.

 

14



--------------------------------------------------------------------------------

14.5 La Empleada asimismo declara conocer y aceptar que la Compañía puede
requerir poner los Datos Personales o parte de ellos a disposición de las
autoridades competentes (incluyendo autoridades fiscales), contables, auditores,
abogados y otros asesores externos.

  

14.5 Moreover, the Employee acknowledges and agrees that the Company may, from
time to time, make available some or part of the Personal Data to legal and
regulatory authorities (including the tax authorities), to its accountants,
auditors, lawyers and other outside professional advisers and to third parties
supplying products or services to the Company.

14.6 Sin perjuicio de lo dispuesto anteriormente, los Datos Personales de salud
de la Empleada necesarios para el cumplimiento de obligaciones laborales y de
Seguridad Social, no serán objeto de cesiones ni transferencias internacionales.

  

14.6 Without prejudice to the foregoing, the health related Personal Data of the
Employee necessary for the compliance with labour and Social Security
obligations may not be assigned or transferred abroad.

14.7 Igualmente la Compañía podría procesar los Datos Personales de los
familiares, dependientes y conocidos de la Empleada, para los siguientes fines:
(i) aviso en situaciones de emergencia y; (ii) contratación de pólizas de
seguros de vida, médicos y de viaje y otros planes otorgados por la Compañía.
Los Datos Personales de las personas designadas por la Empleada como
beneficiarios de los seguros de vida y otros planes concedidos por la Compañía
podrán ser puestos a disposición de compañías para contactarles en el supuesto
de fallecimiento de la Empleada. Con la firma del presente documento la Empleada
confirma que ha notificado a estas personas que ha comunicado sus Datos
Personales a la Compañía y que ellos otorgan su consentimiento para el
tratamiento y transferencia (cuando sea precisa) de sus Datos Personales para
los citados propósitos.

  

14.7 In addition, the Company will process personal data about the Employee’s
dependants, relatives and friends for the following purposes: (i) for emergency
contact; and (ii) medical, life and travel insurance contracts and other plans
granted by the Company. The personal data of such persons designated by the
Employee as the Employee’s beneficiaries of the life insurance and other plans
granted by the Company may be made available to companies for contact purposes
in case of death of the Employee. By signing this Agreement, the Employee
confirms that those persons are aware that the Employee has provided the
Employee’s data to the Company and furthermore that the Employee consents to the
Company storing, transferring (where necessary) and using the Employee’s data
for the purposes for which the Employee provided such data.

15.    EXTINCIÓN DEL CONTRATO

  

15.    TERMINATION

15.1 La extinción del Contrato por cualquier causa se regulará de acuerdo con
los términos y las condiciones establecidos por la legislación española
aplicable.

  

15.1 Termination of the Agreement for any cause will be governed by the terms
and conditions set forth by applicable Spanish law.

 

15



--------------------------------------------------------------------------------

15.2 La dimisión voluntaria de la Empleada requerirá un periodo de preaviso de
seis (6) meses. En el supuesto de que la Empleada incumpla el periodo de
preaviso estipulado, la Empleada se compromete a abonar a la Compañía una
compensación equivalente a un día de salario por cada día de preaviso omitido.
La Empleada autoriza expresamente a la Compañía para que deduzca dicha
compensación del importe de su liquidación final de haberes.

  

15.2 The Employee’s voluntary resignation shall require a notice period of six
(6) months In the event the Employee fails to provide the stipulated notice, the
Employee agrees to pay the Company compensation in an amount equal to one day of
salary per each day of notice period omitted. The Employee expressly agrees and
accepts that the Company may deduct said compensation from the Employee’s final
liquidation payment.

15.3 En el momento de la extinción del Contrato de trabajo, la Empleada deberá
devolver inmediatamente a la Compañía todos los objetos pertenecientes a la
misma y/o a su matriz u otras Compañías relacionadas con la Compañía, que
todavía mantenga en su poder, así como toda la documentación correspondiente a
asuntos de las mencionadas compañías, incluyendo, sin limitación: hardware,
software, discos magnéticos, llaves, tarjetas de crédito, bocetos, muestras,
notas, impresos, borradores (independiente-mente de cómo hayan sido
almacenados), así como todas las copias y otros documentos incluidas copias a
carbón. La Empleada no tendrá derecho a retener estos objetos y documentos.

  

15.3 Upon termination of this Agreement, the Employee shall immediately return
to the Company in their entirety, all objects belonging to the Company and/or a
Group Company that are still in the Employee’s possession, as well as all
documents concerning matters of the aforementioned companies, including without
limitation, hardware, software, magnetic discs, keys, credit cards, sketches,
samples, printed matter, notes, drafts, and other documents (whatever the medium
of storing such information), as well as all copies including carbon copies. The
Employee has no right to withhold such objects and documents.

15.4 Asimismo, en el momento de la extinción del Contrato de trabajo, la
Empleada deberá borrar de forma inmediata e irreversible, cualquier información
relativa a la actividad de la Compañía que tuviese almacenada en cualquier disco
o memoria magnética u óptica, así como todo tipo de materiales que se encuentren
bajo su posesión, custodia, cuidado o control, fuera de las dependencias de la
Compañía y que, por no estar contenidos en un soporte físico, no pueda devolver
o almacenar en los equipos de la Compañía, y acreditará el cumplimiento de la
referida obligación en caso de ser requerido para ello por la Compañía.

  

15.4 Additionally, upon termination of this Agreement, the Employee shall
immediately and irretrievably delete any information relating to the business of
the Company stored on any magnetic or optical disc or memory and all matter
derived therefrom that is in the Employee’s possession, custody, care or control
outside the premises of the Company and that is not in a physical form capable
of being returned to the Company or stored on Company equipment such as a laptop
computer, and shall produce such evidence of compliance with this obligation as
the Company may require.

 

16



--------------------------------------------------------------------------------

15.5 El incumplimiento de estas obligaciones asumidas por la Empleada a la fecha
de extinción del Contrato dará lugar a las responsabilidades legales
pertinentes.

  

15.5 Breach of these obligations upon termination of this Agreement shall give
rise to the corresponding legal responsibilities.

16.    OTROS ACUERDOS

  

16.    OTHER AGREEMENTS

16.1 La Empleada manifiesta expresamente que no existe contrato ni acuerdo
alguno que pudiera impedir o dificultar su prestación de servicios a la Compañía
a tiempo completo. La validez del presente Contrato se encuentra condicionada a
la capacidad de la Empleada para trabajar sin infringir ningún pacto de no
competencia o cualesquiera pactos o contratos similares.

  

16.1 The Employee hereby declares that no contract or agreement currently exists
that would prevent the Employee from or interfere with the Employee’s rendering
of services to the Company on a full time basis. This Agreement is conditional
upon the Employee’s ability to perform the Employee’s services without
infringing any no compete covenant or similar covenants and/or agreements.

16.2 La Empleada reconoce y acepta que no usará o revelará conscientemente
información confidencial, concerniente al negocio o secretos industriales, o
secretos comerciales obtenidos como consecuencia de su previa prestación de
servicios para el anterior empleador, salvo que fuera expresamente autorizado
para ello, por su(s) previos empleador(es). La Empleada debe entender que esta
provisión de este Contrato debe ser considerada como una instrucción expresa de
la Compañía para que no use o revele esta información, en infracción o
violación, de las garantías y acuerdos de la Empleada.

  

16.2 The Employee further represents and agrees that the Employee will not
knowingly use or otherwise disclose any confidential, business and proprietary
or trade secret information obtained as a result of any prior employment, unless
specifically authorized to do so by the Employee’s former employer(s). The
Employee should clearly understand that this provision should be regarded as
this Company’s explicit instruction for the Employee not to use or disclose this
information in breach and / or violation of the Employee’s representations and
agreement.

17.    NULIDAD PARCIAL

  

17.    SEVERABILITY

17.1 En el supuesto de que, por cualquier razón, alguna o algunas de las
cláusulas del presente Contrato resultasen inaplicables en el futuro, la
invalidez repercutirá exclusivamente sobre la cláusula en cuestión, siendo
plenamente válido el resto del Contrato.

  

17.1 In the event that, for any reason, any one or more provisions of this
Agreement are found to be unenforceable in the future, the remainder of this
Agreement shall remain fully valid and enforceable.

 

17



--------------------------------------------------------------------------------

18.    ÚNICO CONTRATO

  

18.    ENTIRE AGREEMENT

18.1 El presente Contrato sustituye a cualesquiera cartas de oferta, acuerdos o
comunicaciones anteriores, ya sean verbales o escritos en relación con todas y
cada una de las relaciones contractuales existentes o que hubiesen existido
entre las partes (incluyendo con otras compañías del grupo American Eagle
Outfitters), y constituye el único contrato válido existente entre las partes.
Para la validez de cualquier modificación del presente Contrato, ésta deberá
constar por escrito en el mismo, junto con las firmas tanto de la Empleada como
de la Compañía.

  

18.1 This Agreement supersedes any prior offer letters, agreements,
communications, whether oral or written with respect to any and all prior or
existing contractual relationships between the parties (including with other
companies of the American Eagle Outfitters company group), and constitutes the
only valid agreement existing between the parties. In order for any modification
to this Agreement to be valid, it must be made in writing in the same and must
be signed by both the Employee and the Company.

19.    NORMAS LABORALES

  

19.    LABOUR RULES

19.1 En todo lo no pactado en el presente Contrato, se estará a lo establecido
en el Estatuto de los Trabajadores y el Comercio Textil.

  

19.1 Any and all aspects not addressed in this Agreement shall be governed by
the Spanish Labour Act and the Textile Industry Commerce CBA.

20.    IDIOMA

  

20.    LANGUAGE

20.1 Este Contrato se ha firmado en inglés y en español. En el supuesto de que
surja alguna discrepancia entre ambas versiones, prevalecerá la versión en
español.

  

20.1 This Agreement has been signed in both English and Spanish. In the event
any discrepancies should arise between the two versions, the Spanish version
shall prevail.

21.    SEGURIDAD Y SALUD

  

21.    HEALTH AND SAFETY REGULATIONS

21.1 La Compañía, en cumplimiento de la normativa existente sobre seguridad y
salud laboral, realizará la evaluación genérica de los riesgos potenciales de la
prestación de los servicios de la Empleada. Esta evaluación, o cualquiera que
pudiera ser preceptiva por Ley, será realizada por la compañía que tiene
contratada la Compañía a estos fines.

  

21.1 In compliance with current regulations governing health and safety in the
workplace, the Company shall make a general assessment of the potential risks
involved in the performance of the Employee’s duties. This assessment, or any
other required by law, shall be carried out through a company contracted by the
Company to evaluate health and safety risks in the workplace.

21.2 La Empleada deberá prestar su absoluta colaboración en todo aspecto que
fuere necesario, en relación con la prevención de los riesgos laborales,
debiendo recibir la formación necesaria, en su caso, y seguir las instrucciones
que en materia de seguridad laboral dictase la Compañía de acuerdo con la
normativa vigente, obligándose ésta al pago de cualquier gasto en que deba
incurrir la Empleada para su cumplimiento.

  

21.2 The Employee must fully cooperate whenever necessary in all matters related
to occupational hazard prevention and shall receive the necessary training, as
applicable, and observe the instructions on health and safety in the workplace
given by the Company, in accordance with the applicable legislation. The Company
shall be responsible for all expenses incurred by the Employee as a result of
the Employee’s compliance with the above.

 

18



--------------------------------------------------------------------------------

22.    HERRAMIENTAS DE TRABAJO

  

22.    WORKING EQUIPMENT

22.1 Para la prestación de los servicios, la Compañía entregará a la Empleada
herramientas y equipos tales como un ordenador portátil y un teléfono móvil
propiedad de la Compañía, suficientes para la correcta realización de los
cometidos que tiene asignados la Empleada, comprometiéndose la Empleada a
mantener dicho equipamiento en perfecto estado, según su uso y vida útil.

  

22.1 For the Employee to render services, the Company shall provide the Employee
with equipment and tools such as a laptop and mobile phone which shall be the
property of the Company, so that the Employee may adequately provide the
Employee’s assigned duties. The Employee shall ensure that such equipment is
kept in a good condition taking into account ordinary wear and tear.

22.2 Las partes acuerdan que, en caso de extinción del Contrato de trabajo,
suspensión del mismo, o causa de excedencia o enfermedad de una duración
superior a cuarenta y cinco (45) días, la Empleada deberá devolver a la Compañía
las herramientas de trabajo descritas anteriormente en un plazo no superior a
veinticuatro (24) horas desde la fecha de la mencionada extinción o suspensión,
o desde que la excedencia o enfermedad supere los cuarenta y cinco (45) días, en
su caso.

  

22.2 The parties agree that in the event of the termination or suspension of the
Employee’s employment contract or a period of leave of absence or illness
exceeding forty-five (45) days, the Employee shall return the aforementioned
equipment to the Company, within a maximum term of twenty-four (24) hours as of
the date of such termination or suspension, or as of the date upon which the
leave of absence or illness exceeds forty-five (45) days, as the case may be.

22.3 Las reparaciones que pudieran necesitar los equipamientos que la Compañía
cede a la Empleada, serán por cuenta y cargo de la Compañía, siempre que las
mismas no se deriven de usos no permitidos a la Empleada, debiendo la Empleada
notificar a ésta cualquier incidencia o desperfecto que sufrieran las citadas
herramientas en el momento de su detección.

  

22.3 The cost of any necessary repairs to the equipment provided by the Company
to the Employee shall be paid by the Company, provided such repairs are not due
to the Employee’s misuse of said equipment, and the Employee shall immediately
notify the Company of all incidents or damage thereto.

22.4 En el supuesto que la Empleada necesitase algún equipamiento adicional,
deberá realizar una petición a la Compañía, que será analizada según la política
interna de la misma.

  

22.4 In the event that the Employee needs any additional equipment, the Employee
shall make a request to the Company, which shall be reviewed in accordance with
the Company’s internal policy..

 

19



--------------------------------------------------------------------------------

22.5 La Empleada usará el sistema informático únicamente para fines relacionados
con la actividad de la Compañía y su trabajo en la misma. Sin perjuicio de lo
establecido en el siguiente apartado, se permite un uso personal moderado de las
herramientas para fines distintos de los mencionados.

  

22.5 The Employee shall use the referred computer equipment solely for purposes
related to the Company’s business and the Employee’s work. Without prejudice of
the next paragraph, the Employee is authorized to moderately use the equipment
for personal purposes.

22.6 La Empleada, con la firma del presente Contrato, reconoce que todos los
archivos, informes, correspondencia vía e-mail, software y, en general,
cualesquiera otros datos o información de cualquier tipo que hayan sido
generados o se encuentren en el sistema informático son propiedad de la Compañía
y podrán ser usados por la misma para cualquier propósito dentro de los límites
legalmente permitidos, y autoriza expresamente a la Compañía para acceder a la
información referida.

  

22.6 By signing this agreement, the Employee acknowledges that the files,
reports, e-mail correspondence, software, and in general, any other data or
information of any nature whatsoever created or filed on the Employee’s computer
system belong to the Company and may be used by the Company for any legal
purpose, and expressly authorizes the Company to access such information.

22.7 La Compañía tendrá el derecho de requerir a la Empleada, la puesta a
disposición inmediata del equipamiento de su propiedad, siempre y cuando no
perjudique el cumplimiento efectivo de sus obligaciones contractuales.

  

22.7 The Company shall be entitled to request that the Employee immediately
return said Company equipment, provided it does not hinder the effective
fulfillment by the Employee of the Employee’s contractual obligations.

24.    OBLIGACIONES ADICIONALES DE LAS PARTES

  

24.    ADDITIONAL OBLIGATIONS

Las partes establecen, como obligaciones adicionales a las generales
establecidas en la normativa laboral, las siguientes:

  

In addition to those obligations of a general nature set forth by employment
law, the parties establish the following obligations:

24.1 Para la Empleada:

  

24.1 For the Employee:

a.      Para preservar la garantía y conservación de la información propiedad de
la Compañía, la Empleada, deberá realizar copias de seguridad (back-up) de la
información contenida en los archivos de los equipos propiedad de la Compañía
con la periodicidad y con el procedimiento, que sea establecido en su momento.
De este mismo modo, la Compañía podrá acceder a los archivos existentes en su
red informática interna, aún cuando éstos se encuentren físicamente en el
terminal de la Empleada.

  

a       In order to ensure the security of the information belonging to the
Company, the Employee must keep back-up copies of information held on the files
stored on the Company’s equipment, at the intervals and according to the
procedure established at any given time. Similarly, the Company may access the
files existing on its internal network, even though they are physically recorded
on the Employee’s terminal.

 

20



--------------------------------------------------------------------------------

b.      La Empleada deberá observar todas las normas internas de procedimiento y
actuación que sean dictadas por la Compañía en su debido momento, de las que
deberá ser previamente informado con claridad, precisión y antelación
suficiente.

  

b.      The Employee shall comply with all internal rules on procedure and
conduct duly issued by the Company, and which must be notified to the Employee
in advance, with sufficient clarity and accuracy.

c.      Las evaluaciones del desempeño tendrán generalmente lugar en Marzo. La
Empleada podrá tener derecho a recibir la primera evaluación para un incremento
salarial por mérito en la primavera de 2015.

  

c.      Performance appraisals generally take place in March. The Employee will
be eligible to receive the Employee’s first evaluation for merit consideration
in Spring, 2015.

24.2 Para la Compañía:

  

24.2 For the Company:

a.      La Compañía deberá asistir a la Empleada con todos los medios necesarios
para llevar a cabo la efectiva prestación de los servicios objeto del presente
Contrato.

  

a.      The Company shall make every effort to assist the Employee so that the
Employee may effectively provide the services covered under this agreement.

b.      Todos los gastos de mantenimiento, así como los productos consumibles
del equipamiento telemático-informático (papel de impresión, tóner de
impresora....) serán reembolsados por la Compañía, siempre previa aportación de
la factura justificativa a nombre de la Compañía de conformidad con lo previsto
en la Política de Gastos de la Compañía.

  

b.      Any maintenance expenses, and/or materials necessary for the functioning
of the computer equipment (paper for the printer, toner ….) shall be reimbursed
by the Company, provided the Employee provides the relevant invoice issued in
the name of the Company in adherence with the Company Expense Policy.

25.    NO INDUCCIÓN Y NO COMPETENCIA POST CONTRACTUAL

  

25.    NON SOLICITATION AND POST CONTRACTUAL NON COMPETITION

25.1 En base a la naturaleza de las funciones que debe realizar la Empleada y
que son objeto del presente Contrato, y debido a las circunstancias especiales
del sector en el que opera la Compañía, ambas partes acuerdan que la Empleada no
podrá, durante la vigencia de este Contrato y

  

25.1 Due to the nature of the duties to be performed under this Agreement, and
due to the special circumstances of the Company within the sector in which it
operates, both parties agree that the Employee shall not, during the term of
this Agreement and for the duration of the post

 

21



--------------------------------------------------------------------------------

durante el plazo de vigencia de las restricciones post contractuales
establecidas en la presente Cláusula, prestar servicios directa o indirectamente
como empleado, contratista independiente, directivo, administrador, accionista,
prestamista, representante de ventas u otros a cualquier empresa o negocio que
compita directamente con la Compañía en España.

 

De conformidad con lo anterior, producida la extinción del Contrato de Trabajo,
la Empleada no prestará sus servicios directa o indirectamente para las
siguientes compañías (incluyendo a título enunciativo, no limitativo):

 

Gap, Old Navy, Abercrombie & Ftich, Hollister, Aeropostale, Forever 21, Rue 21,
Express, Buckle, Limited, Victorias Secret, VS Pink, Pacific Sunwear, J.Crew,
Banana Republic, Inditex, S.A., Fast Retailing Co., Ltd, and H&M Hennes &
Mauritz AB.

  

contractual non-compete restrictions agreed under this Clause, render services
directly or indirectly as an employee, independent contractor, officer,
director, shareholder, lender, sales representative or otherwise, to any company
or business competing directly with the Company in Spain.

 

In light with the above, upon termination of the Employment Contract, the
Employee would not provide directly or indirectly her services for the following
companies (including by not limited to):

 

Gap, Old Navy, Abercrombie & Ftich, Hollister, Aeropostale, Forever 21, Rue 21,
Express, Buckle, Limited, Victorias Secret, VS Pink, Pacific Sunwear, J.Crew,
Banana Republic, Inditex, S.A., Fast Retailing Co., Ltd, and H&M Hennes &
Mauritz AB.

25.2 Asimismo, la Empleada acepta que durante el transcurso de la relación
laboral regulada en el presente Contrato y durante el plazo de vigencia de las
restricciones post contractuales establecidas en la presente Cláusula, no podrá,
ni por cuenta propia ni en representación de otra persona, entidad, compañía o
organización, ya sea directa o indirectamente, desvincular o tratar de
desvincular de la Compañía a ninguna persona, entidad o compañía que, en la
fecha de extinción del presente Contrato, sea un cliente actual o potencial de
la Compañía, o un empleado de ésta. Adicionalmente, la Empleada no podrá
interferir en la actividad de suministro de productos o de prestación de
servicios a la Compañía que desarrolle cualquiera de sus proveedores, ni inducir
a éstos para que cesen o pongan fin a dicha actividad en el futuro.

  

25.2 Likewise, the Employee hereby agrees that during the Employee’s employment
term hereunder and for the duration of the post contractual no compete
restrictions agreed under this Clause, for whatever reason, the Employee shall
not, either on the Employee’s own account or on behalf of any other person,
firm, company or organization, directly or indirectly, solicit or endeavor to
entice away from the Company any person, firm or company who is at the date of
termination of this Agreement, an existing or prospective client of the Company,
or an employee of the Company. In addition, the Employee shall not interfere
with the supply of goods or services to the Company from any supplier, or induce
any supplier to the Company to cease or decline to supply such goods or services
in the future.

 

22



--------------------------------------------------------------------------------

25.3 Las obligaciones previstas en la presente Cláusula permanecerán vigentes
durante el plazo de 12 meses en relación con la obligación de no competencia
postcontractual y 18 meses la de no solicitación años a contar desde la
extinción del presente Contrato, cualquiera que sea la causa de extinción del
mismo.

  

25.3 The post-contractual duties provided in this Clause shall be applicable for
a period of up to a maximum of 12 months for non-competition and 18 months for
non-solicitation as from the date this Agreement is terminated, regardless of
the reason for the termination.

25.4 La Empleada, por cada mes de vigencia que dicha obligación de no
competencia post contractual sea efectiva (12 meses tras la extinción del
contrato de trabajo), percibirá una cantidad equivalente al 100% del salario
fijo mensual bruto que viniera percibiendo al momento de la extinción del
Contrato.

  

25.4 The Employee shall, for each month that the non-competition obligation is
in force (i.e. 12 as from the termination of the employment contract), receive
an amount equal to 100% of the monthly gross fixed salary that the Employee was
receiving at the time the Agreement is terminated.

25.5 Si la Empleada incumpliera las obligaciones establecidas en la presente
Cláusula, éste deberá devolver a la Compañía la compensación abonada, además de
las cantidades que se pudieran derivar de los daños y perjuicios ocasionados, y
que serán establecidos por la jurisdicción competente. Adicionalmente, la
Compañía dejará de abonar inmediatamente a la Empleada la compensación pactada
en esta Cláusula.

  

25.5 If the Employee fails to comply with these obligations, the Employee shall
return any compensation paid by the Company, as well as any amounts which could
result from the damages caused, which shall be established by the courts of law.
In addition, the Company will immediately cease paying the Employee the
compensation agreed under this Clause.

LA EMPLEADA DECLARA HABER LEÍDO EL PRESENTE ACUERDO, COMPRENDER SU CONTENIDO Y
ACEPTARLO EN SU INTEGRIDAD, NO TENIENDO RESERVA ALGUNA AL RESPECTO.    THE
EMPLOYEE EXPRESSLY DECLARES THAT THE EMPLOYEE HAS READ THIS AGREEMENT,
ACKNOWLEDGES ITS CONTENT AND ACCEPTS IT COMPLETELY WITH NO RESERVATIONS ABOUT
IT.

En cuyos términos ambas partes contratantes firman el presente Contrato por
triplicado a un solo efecto en la ciudad y fecha arriba indicados.

  

IN WITNESS WHEREOF, the parties sign this Agreement in triplicate and to one
effect in the place and the date here-above mentioned.

 

23



--------------------------------------------------------------------------------

 

LA COMPAÑÍA

Fdo. Jay Schottenstein, Chief Executive Officer

  

/s/ Jay L. Schottenstein             

THE COMPANY

By: Jay Schottenstein, Chief Executive Officer

  

1/29/14

Date

 

LA EMPLEADA

Fdo. Dª. Marie Castellvi Depee

  

/s/ Marie Castellvi Depee

THE EMPLOYEE

Marie Castellvi Depee

  

1/29/14

Date

 

 

24